DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claims 8, 10, 12, 14, 16, 18, 20, 22, 24 and 26 be found allowable, claims 9, 11, 13, 15, 17, 19, 21, 23, 25 and 27 will be objected to under 37 CFR 1.75 as being a substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 9, 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010/180818 A to Ota (Ota). A machine translation was relied upon for the basis of this rejection.
In reference to claims 8 and 9, Ota discloses a heat exchange device in which: a heat exchange path (71, 72; Figs. 2-3, 6) composed of a plurality of heat exchange branch paths and a detour path (73) are provided inside a base structure having a fluid introducing portion (70b) and a fluid discharging portion (70c); a heat exchange portion (71a, 72a) is arranged in each of the heat exchange branch paths; and a switching portion (75, 76) is provided that can switch a flow of heated fluid circulating through the base structure so as to be regulated to at least either the heat exchange path or the detour path.
In reference to claims 12 and 13, Ota discloses the heat exchange device according to claim 8, wherein a plurality of heat exchange branch paths are arranged at predetermined intervals in a circumferential direction of the base structure, and the detour path is arranged inside the plurality of heat exchange branch paths (see Fig. 3).
In reference to claims 16 and 17, Ota discloses the heat exchange device according to claim 12, wherein a bulging portion is formed between the fluid introducing portion and the fluid discharging portion of the base structure so as to bulge on both sides (see Fig. 2; the housing bulges outward between inlet 70b and outlet 70c), the heat exchange path includes a first heat exchange branch path (71) and a second heat exchange branch path (72), the first heat exchange branch path and the second heat exchange branch path are provided on one side and the other side of the bulges on both sides of the bulging portion, and the detour path .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota as applied to claims 8 and 9 above, and further in view of US 2006/0016582 A1 to Hashimoto et al. (Hashimoto).
In reference to claims 10 and 11, Ota discloses the heat exchange device according to claims 8 and 9, but fails to explicitly disclose flat circulation tubes. However, Hashimoto discloses a similar heat exchange device for a vehicle wherein the heat exchange portion includes a plurality of flat circulation tubes (5f, Figs. 13-14) arranged side by side at intervals in a thickness direction, and a flat surface of the flat circulation tube through which fluid flows extends in a flow direction of the fluid flowing through the base structure. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the circulation tubes disclosed by Hashimoto into the device of Ota. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Hashimoto teaches that the arrangement advantageously provides for turbulent flow (par. 0053), thereby increasing heat exchange.
	With regards to claims 14, 15, 18 and 19, the features recited are substantively identical to what is recited in claims 12, 13, 16 and 17 and disclosed by Ota. See rejections above; the same rationale applies.
Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota and the modified Ota as applied to claims 16-19 above, and further in view of GB2473821 A to Drangel et al. (Drangel).
In reference to claims 20-23, Ota and the modified Ota disclose or teach the heat exchange device according to claims 16-19, but fails to explicitly disclose two tilt valves. However, Drangel discloses a similar device including a plurality of heat exchange paths (12, 13; Figs. 6a-c), a detour path (15) and a switching portion (16, 17) wherein the switching portion includes a first tilt valve (16) that regulates the inflow of the fluid circulating through the base structure into the first heat exchange branch path, and a second tilt valve (17) that regulates the inflow of the fluid circulating through the base structure into the second heat exchange branch path, and the first valve plate portion of the first tilt valve and the second valve plate portion of the second tilt valve are in contact with each other so that the tips thereof form a substantially V-shape toward the upstream side (not depicted but the two valves are capable of being rotated into the position), and either one tip covers the other tip (the valves can be rotated so that one tip is further forward and overlaps by the second tip), and regulate the inflow of the fluid circulating through the base structure into the detour path (see Figs.). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the known switching portion disclosed by Drangel for the known switching portion of Ota and the modified Ota. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota as applied to claims 8 and 9 and the modified Ota as applied to claims 10 and 11 above, and further in view of US 2011/0088672 A1 to Prior et al. (Prior).
In reference to claims 24-27, Ota discloses the heat exchange device according to claims 8 and 9 and the modified Ota teaches the heat exchange device according to claims 10 and 11, but fails to explicitly disclose a usage path. However, Prior discloses a similar heat exchanger device including a heat exchange branch path (“A”; Fig. 8), a detour path (“D”, “S”; Fig. 9) and a switching portion (42), wherein a usage path (234, 236) of the heated fluid or the heating target fluid circulating through the base structure is provided in the base structure separately from the heat exchange path and the detour path, and the switching portion can introduce a portion of the flow of the heated fluid or the heating target fluid circulating through the base structure into the usage path (pars. 0024-0027). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the usage paths disclosed by Prior into the device of the modified Ota. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the arrangement would advantageously allow for diversion of the exhaust gas to other areas of the engine, such as to an EGR path to reduce emissions.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0072104 A1 and US 2015/0176445 A1 each disclose devices that also anticipate at least claims 8 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

09 March 2022